                                                                                        1775 Wehrle Drive, Suite 100
                                                                                        Williamsville, New York 14221
                                                                                        Phone (716)204-1700
                                                                                        Fax (716)204-1702
                                                                                        http://www.GrossPolowy.com/




                                                    June 4, 2019

Chambers, Hon. Carla E. Craig
United States Bankruptcy Court
Eastern District of New York
271-C Cadman Plaza East
201 Varick Street
Suite 1006
Brooklyn, NY 11201

Re:             Michael C. Garcia
Case No.        19-40250-ess
Loan No.        ...1388

Dear Hon. Carla E. Craig,

        Please allow this letter to serve as a written status report, submitted on behalf of Sterling National Bank
(the "Secured Creditor") pursuant to the Eastern District of New York Loss Mitigation Program Procedures.

        The Firm filed a letter seeking loss mitigation documents on March 22, 2019 and await the same.

        If there are any questions, please feel free to contact me directly at 716-253-6200.

                                                          Very truly yours,

                                                          <<SIGGEN12>>||SIGTYPE0ENDSIGTYPE||

                                                          By:      /s/: Deborah Turofsky, Esq.

cc.     ECF and Email
        Adrian J Johnson, Esq.
